Exhibit 10.66.2

AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement between Cinergy Corp., its subsidiaries and/or its
affiliates (“Cinergy”) and Marc E. Manly (the “Executive”) dated as of
November 15, 2002 (the “Agreement”) is hereby amended effective as of
December 17, 2003.

AMENDMENTS

 

1. Section 3b(ii)(4) of the Agreement is hereby amended and restated to read, in
its entirety, as follows:

“Except as provided in Sections 3b(ii)(3) and 3b(ii)(5), the supplemental
retirement benefit shall not be payable in the form of a single lump sum.”

 

2. Section 3b(ii) of the Agreement is hereby amended by adding the following new
subsection (5) at the end thereof:

“(5) Special Payment Election Without a Change in Control. Notwithstanding the
foregoing, the Executive may make an election, on a form provided by Cinergy, to
receive a single lump sum cash payment in an amount equal to one-half of the
Actuarial Equivalent (as defined above in Section 3b(ii)(3)(D)) of his
supplemental retirement benefit payable no later than 30 days after the date of
his termination of employment. In order to be effective, the special payment
election under this Section 3b(ii)(5) must be made either (A) at least one year
prior to the termination of the Executive’s employment with Cinergy or
(B) during 2003 and at least six months prior to the termination of the
Executive’s employment with Cinergy. The lump sum amount payable pursuant to
this Section 3b(ii)(5) shall be calculated in accordance with the provisions of
Section 3b(ii)(3)(D). In the event an amount is paid to or on behalf of the
Executive pursuant to this Section 3b(ii)(5), such payment shall discharge any
liability under this Agreement to or on behalf of the Executive with respect to
one-half of the Actuarial Equivalent (as defined above in Section 3b(ii)(3)(D))
of his supplemental retirement benefit.”

IN WITNESS WHEREOF, the Executive and Cinergy have caused this Amendment to the
Agreement to be executed as of the date first specified above.

 

CINERGY SERVICES, INC. By:  

\s\ James E. Rogers

  James E. Rogers   Chairman and Chief Executive Officer EXECUTIVE

\s\ Marc E. Manly

Marc E. Manly

 

1